



Exhibit 10.4
VWR INTERNATIONAL, LLC
Radnor Corporate Center
Building One, Suite 200
100 Matsonford Road, Radnor, PA 19087
April 2, 2019
Ashish Kulkarni
RE: Amended and Restated Employment Letter Agreement
Dear Ashish:
The following are the amended and restated terms of your employment with VWR
International, LLC, effective as of the date hereof, under which you will
provide services to Avantor, Inc. and its various affiliates. As used herein,
“Avantor” shall collectively refer to VWR International, LLC, Avantor, Inc. and
all of their various affiliates.
Position:
Executive Vice President, Chief Technology Officer
 
 
Base Salary:
$400,000 per year, payable in installments on Avantor’s regular payroll dates.
 
 
Duties:
The duties performed by you as of immediately prior to the date of this
Agreement.
 
 
Reporting:
You will report solely and directly to the Chief Executive Officer of Avantor.
 
 
Office Location:
Your office will be located in Bridgewater, NJ.
 
 
Annual Bonus:
You will be eligible to participate in Avantor’s Management Incentive Program
(MIP) with a target bonus of 75% of base salary.
 
 
Benefits:
You will be entitled to participate in all vacation, health, welfare and other
similar benefits available to similarly situated employees of Avantor. You will
be entitled to four weeks of vacation annually.



1

--------------------------------------------------------------------------------





Severance/Restrictive Covenants:
If your employment with Avantor is terminated by Avantor without Cause, other
than within a two year period following a Change in Control (each as defined on
Annex 1), you will be entitled to receive (A) an amount equal to your annual
base salary then in effect, payable in equal installments on Avantor’s regular
payroll dates during a period of twelve months after such termination, (B) your
target bonus, prorated for the year of such termination, payable in equal
installments on Avantor’s regular payroll dates during a period of twelve months
after such termination and (C) continued health benefits for a period ending on
the earlier of (x) your becoming eligible to receive health benefits from a new
employer and (y) twelve months after such termination. The payments (and
benefits) described in the immediately preceding sentence that are due to be
paid (or provided) more than sixty (60) days after your termination are subject
to your execution and non-revocation of a general release in the form attached
to this Letter Agreement as Annex 2 no later than fifty (50) days after your
termination.
 
 
 
If your employment with Avantor or its successor, as applicable, is terminated
by you for Good Reason (as defined on Annex 1) or by Avantor without Cause
within a two year period following a Change in Control, you will be entitled to
receive (A) an aggregate amount equal to 1.5 times the sum of (x) your base
salary then in effect, plus (y) your target bonus for the year of such
termination, payable in equal installments on Avantor’s regular payroll dates
during a period of twelve months after such termination and (B) continued health
benefits for a period ending on the earlier of (x) your becoming eligible to
receive health benefits from a new employer and (y) eighteen months after such
termination. The payments (and benefits) described in the immediately preceding
sentence that are due to be paid (or provided) more than sixty (60) days after
your termination are subject to your execution and non-revocation of a general
release in the form attached to this Letter Agreement as Annex 2 no later than
fifty (50) days after your termination.
 
 
 
If your employment is terminated by Avantor by reason of your Disability (as
defined on Annex 1), you will be entitled to any compensation and benefits
accrued prior to the termination date, including Avantor’s standard applicable
disability insurance benefits.
 
 
 
If your employment with Avantor is terminated by reason of your death, your
beneficiary or estate, as applicable, will be entitled to any compensation and
benefits accrued prior to the termination date, including Avantor’s standard
applicable life insurance benefits.
 
 
 
If your employment is terminated by you without Good Reason, you will only be
entitled to any compensation and benefits accrued prior to the termination date.
Any such resignation shall require that written notice be delivered by you to
Avantor at least 90 days prior to your termination and any failure by you to
provide such written notice shall be considered a material breach of this
Agreement by you.



2

--------------------------------------------------------------------------------





 
If your employment is terminated by Avantor for Cause, you will only be entitled
to any compensation and benefits accrued prior to the termination date.
 
 
 
In the event of a termination of your employment for any reason, you agree to be
subject to those restrictions set forth on Annex 1 attached hereto, which are a
part of this Letter Agreement (the “Employee Covenants”).
 
 
 
You shall be under no obligation to seek other employment for any
reason or to mitigate any severance payments following a
termination of your employment with Avantor for any reason. In
addition, there shall be no offset against amounts due to you upon
termination of your employment with Avantor on account of any
compensation attributable to any employment subsequent to your
employment with Avantor. Subject to the notice requirement as set
forth above, either you or Avantor may terminate your employment
with Avantor at any time.
 
 
 
Except as provided above in this Severance/Restrictive Covenants
section, you shall not be entitled to any other salary, compensation
or benefits from Avantor after termination of your employment with
Avantor, except as otherwise specifically provided for in Avantor’s
employee benefit plans or as otherwise expressly required by
applicable law.
 
 
 
Notwithstanding anything herein to the contrary, if any payments
due hereunder would subject you to any tax imposed under Section
409A of the Internal Revenue Code of 1986, as amended (the
“Code”), as a result of your characterization as a “specified
employee” of Avantor (within the meaning of Treasury Regulation
Section 1.409A-1(i)), then such payments that would otherwise
cause such taxation shall be payable in a single lump sum on the first
business day that is six months following your “separation from
service” (within the meaning of Code Section 409A and the
regulations thereunder), and any remaining payments will be made
in accordance with the foregoing provisions of this section.
 
 
Personal Services Agreement:
The Personal Services, Confidentiality and Inventions Agreement, that you
previously executed, in the form attached hereto as Exhibit A, shall remain in
full force and effect.
 
 
Entire Agreement:
This Letter Agreement, (including any Annexes attached hereto) and the Personal
Services, Confidentiality and Inventions Agreement referenced above set forth
the entire understanding between you and Avantor with respect to the subject
matter hereof and thereof, and supersede and preempt all prior oral or written
understandings and agreements with respect to the subject matter hereof and
thereof between you and Avantor and its affiliates, which shall terminate



3

--------------------------------------------------------------------------------





 
and be of no further effect upon the execution of this Letter Agreement.


This Letter Agreement, and all of your rights and duties hereunder, shall not be
assignable or delegable by you. Any purported assignment or delegation by you in
violation of the foregoing shall be null and void ab initio and of no force and
effect. This Letter Agreement may be assigned by Avantor to a person or entity
which is a successor in interest to substantially all of the business operations
of Avantor, or to a subsidiary or affiliate of Avantor. Upon such assignment,
the rights and obligations of Avantor hereunder shall become the rights and
obligations of such subsidiary, affiliate or successor person or entity.


 
 
Code Section 409A:
This Letter Agreement will be interpreted to avoid any tax under §409A of the
Code. For purposes of §409A, each payment made under this Letter Agreement will
be treated as a separate payment. With respect to any reimbursements provided
under this Letter Agreement that are subject to §409A, the amount of expenses
eligible for reimbursement during a calendar year cannot affect the expenses
eligible for reimbursement in any other calendar year.

[Signature page follows]


4

--------------------------------------------------------------------------------





 
VWR INTERNATIONAL, LLC
 
By: /s/ Justin M. Miller
Name: Justin M. Miller
Title: EVP & General Counsel
Accepted and Agreed
 
 
/s/ Ashish Kulkarni
Ashish Kulkarni
Date: 4/4/2019



5

--------------------------------------------------------------------------------






Exhibit A - Personal Services, Confidentiality and Inventions Agreement
See Attached.




--------------------------------------------------------------------------------






VAIL HOLDCO CORP
PERSONAL SERVICES, CONFIDENTIALITY AND INVENTIONS AGREEMENT
THIS AGREEMENT (this “Agreement”) is between Vail Holdco Corp, presently
headquartered at Radnor Corporate Center, Building One, Suite 200, 100
Matsonford Road, Radnor, PA 19087 (with its various affiliates, the “Company”)
and Ashish Kulkarni (“Executive” or “I”) who is employed by Avantor.
Avantor’s sound business policy requires that its trade secrets, technical and
non-technical know-how, business knowledge, plans, systems, business methods,
business records and customer relations to be protected and not utilized by any
person or firm who competes or wants to compete with Avantor. The parties wish
to evidence the terms of the employment relationship between them and
particularly to set forth certain restrictions which shall apply to Executive in
the event of termination of his/her employment with Avantor.
In consideration of and as part of the terms of employment by Avantor, it is
agreed as follows:
1.
Compensation and Benefits. Executive shall be entitled to a salary, annual bonus
and other monetary compensation, which shall be established by Avantor at the
inception of employment, and may be periodically thereafter adjusted for
increase only. Executive shall also be entitled to participate in various
Company employee benefit plans (for example, health insurance, retirement, and
the like), in accordance with the participation requirements of said plans, and
nothing contained herein shall confer benefit eligibility which is in any manner
inconsistent with the terms of the benefit plans.

2.
Executive’s General Obligations; Conflicts of Interest. During my employment
with Avantor, I agree to devote substantially all my working time during normal
business hours to Avantor. During my employment with Avantor, I agree to use my
best efforts to perform the duties associated with my position and title with
Avantor as Avantor may direct, not to engage in any other business or activity
the nature of which shall be determined by Avantor to be competitive with
Avantor, its suppliers or its customers and to comply with any Conflict of
Interest Policy of Avantor. I acknowledge and agree that I will not serve on the
board of directors of any other companies during my employment with Avantor
without first obtaining prior written approval from Avantor’s Chief Executive
Officer. I further agree to conform to all Company policies, practices, and
procedures, to the extent such policies, practices and procedures have been
provided to me in writing, as well as lawful directions of Avantor and/or its
affiliates as to performance of services for Avantor, to the extent that the
same are consistent with my position and title with Avantor.

3.
No Existing Restrictive Agreements. I represent that I am not a party to any
contract limiting my present or future right to work for Avantor or to perform
such activities as shall be required from time to time by Avantor.

4.
Prior Employer Information. I agree that I will not use improperly or disclose
any confidential or proprietary information or trade secrets of my former or
current employers, principals, partners, co-venturers, customers, or suppliers,
or the vendors or customers of such persons or entities, and I will not violate
any nondisclosure or



1

--------------------------------------------------------------------------------





proprietary rights agreement I might have signed in connection with any such
employer, person or entity.
5.
Non-Disclosure of Information. I recognize that, in the performance of my duties
with Avantor, Confidential Information belonging to Avantor will come into my
possession, including, without limitation, information regarding business
methods, plan, systems, customer lists and customer relations, vendor lists and
vendor relations, cost and pricing information, distribution and logistical
information, and other information relating to the business of Avantor that is
not known to the general public. I recognize that the business of Avantor is
materially dependent upon the relationship between Avantor and its customers who
are serviced by its associates and that Avantor has and will entrust me with
Confidential Information that must remain the property of Avantor. As used in
this Agreement, “Confidential Information” shall mean the trade secrets,
technical and non-technical know-how, technical and business knowledge and
information, plans and systems, business methods, customer lists and customer
relations of Avantor, including but not limited to research, development,
manufacturing, purchasing, accounting, data processing, engineering, marketing,
merchandising, selling and invoicing, which information is acquired from or
through Avantor during the course of my employment by Avantor. “Confidential
Information” shall not include any information that is or becomes publicly known
or that enters the public domain other than as a result of my breach of my
obligations under this Agreement or any other agreement between me and Avantor
or its affiliates. I agree that I will not at any time hereafter disclose
Confidential Information to third parties or use Confidential Information for
any purpose other than to further Avantor’s business, except as is required by
law, any court of competent jurisdiction or any governmental agency or authority
or recognized subpoena power.

Notwithstanding the above, nothing in this Agreement shall prohibit or impede
Executive from communicating, cooperating or filing a complaint with any U.S.
federal, state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation, provided that in
each case such communications and disclosures are consistent with applicable
law. I understand and acknowledge that an individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made (i) in confidence to a Federal, State,
or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. I understand and acknowledge further that an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal; and does not disclose the trade
secret, except pursuant to court order. Except as provided in this paragraph or
under applicable law, under no circumstance am I authorized to disclose any
information covered by Avantor’s attorney-client privilege or attorney work
product, or trade secrets, without prior written consent of Avantor.


2

--------------------------------------------------------------------------------





6.
Assignment of Inventions. I will make prompt and full disclosure to Avantor,
will hold in trust for the sole benefit of Avantor, and will assign, exclusively
to Avantor, all my right, title, and interest in and to any and all inventions,
discoveries, designs, developments, improvements, copyrightable material, and
trade secrets (collectively herein “Inventions”) that I, solely or jointly, may
conceive, develop, or reduce to practice during the period of time I am in the
employ of Avantor. I hereby waive and quitclaim to Avantor any and all claims of
any nature whatsoever that I now or hereafter may have for infringement of any
patent resulting from any patent applications for any Inventions so assigned to
Avantor.

My obligation to assign shall not apply to any Invention about which I can prove
that:
(a)
it was developed entirely on my own time; and

(b)
no equipment, supplies, facility, services, or trade secret information of
Avantor were used in its development; and

(c)
it does not relate (i) directly to the business of Avantor or (ii) to the actual
or demonstrably anticipated research or development of Avantor; and

(d)
it does not result from any work performed by me for Avantor.

7.
Excluded and Licensed Inventions. I have attached hereto a list describing all
Inventions belonging to me and made by me prior to my employment with Avantor
that I wish to have excluded from this Agreement. If no such list is attached, I
represent that there are no such Inventions. If in the course of my employment
at Avantor, I incorporate into a Company product, process, or machine, an
Invention owned by me or in which I have an interest, Avantor is hereby granted
and shall have an exclusive royalty-free, irrevocable, worldwide license to
make, have made, use, and sell that Invention without restriction as to the
extent of my ownership or interest.

8.
Application for Copyrights and Patents. I will execute any proper oath or verify
any proper document in connection with carrying out the terms of this Agreement.
If, because of my mental or physical condition or for any other reason
whatsoever, Avantor is unable to secure my signature to apply for or to pursue
any application for any United States or foreign patent or copyright covering
Inventions assigned to Avantor as stated above, I hereby irrevocably designate
and appoint Avantor and its duly authorized officers and agents as my agent and
attorney in fact, to act for me and in my behalf and stead to execute and file
any such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of U.S. and foreign patents and copyrights thereon with
the same legal force and effect as if executed by me. I will testify at
Avantor’s request and expense in any interference, litigation, or other legal
proceeding that may arise during or after my employment.

9.
Third Party Information. I recognize that Avantor has received and will receive
confidential or proprietary information from third parties subject to a duty on
Avantor’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. This information shall be deemed not to
include any information that is or becomes publicly known or that enters the
public domain other than as a result of my breach of my obligations under this
Agreement or any other agreement between me and Avantor or its affiliates.
During the term of my employment and thereafter I will





3

--------------------------------------------------------------------------------





not disclose nor use such information for the benefit of anyone other than
Avantor or such third party, or in any manner inconsistent with any agreement
between Avantor and such third party of which I am made aware, except as is
required by law, any court of competent jurisdiction or any governmental agency
or authority or recognized subpoena power.
10.
Termination. I acknowledge that this Agreement shall not constitute a contract
for employment for any specific period of time, and that either Avantor or I am
free to terminate this Agreement, and employment relationship, “at will,” at any
time, with or without cause. I agree that upon termination of this Agreement and
my employment, for any or no reason, I will promptly return to Avantor all
records of Confidential Information, including copies in my possession, and all
other physical properties issued to me as an employee, in a reasonable state of
function or repair. I will also so return any keys, pass cards, identification
cards or other property belonging to Avantor.

11.
Non-Waiver. The failure by Avantor to enforce any of the provisions hereof upon
any default by me at a particular time or under certain circumstances shall not
be treated as a permanent waiver of such provisions and shall not prevent
subsequent enforcement of such provisions upon default by either party.

12.
Irreparable Harm. I agree that any proven breach of this Agreement by me would
cause irreparable harm to Avantor for which monetary damages could not
adequately compensate. If Avantor proves a breach, irreparable harm shall be
presumed and I expressly waive any bonding requirement as a prerequisite to
Avantor obtaining injunctive relief. Avantor can also seek damages.

13.
Assignability of This Agreement. The services contracted for between Avantor and
me in this Agreement are personal, and therefore I may not assign this Agreement
to any other person or entity. This Agreement may, however, be assigned by
Avantor to a successor to the business of Avantor or to an affiliate of Avantor.

14.
Severability. It is the intention of the parties that this Agreement shall be
enforceable to the fullest extent permitted by local, state, and/or federal law
in the jurisdiction in which performance of this Agreement occurs, or in which
performance of this Agreement is sought to be enforced. In the event that a
court of competent jurisdiction determines that one or more provisions of this
Agreement are not enforceable under the provisions of the jurisdiction in which
performance occurs or enforcement is sought, such a determination shall not
affect the enforceability of the remainder of this Agreement.

15.
Other Agreements. This Agreement, together with the letter agreement, dated
April 5, 2018, between me and Avantor (the “Letter Agreement”), sets forth the
sole and entire agreement between the parties hereto, and supersedes and
replaces any and all prior agreements, whether oral, written, or implied,
entered into by me and Avantor, pertaining to my employment, the terms,
conditions, and responsibilities thereof, and/or any other subject matter
contained in this Agreement or the Letter Agreement. This Agreement and the
Letter Agreement shall be considered together as one agreement. There will be no
modification of this Agreement, either verbal, implied, written, or otherwise,
except through a written agreement signed by me, and an officer of Avantor,
which refers to the specific paragraph of this Agreement intended to be
modified, and sets forth, in writing, the specific modification of said
paragraph. This Agreement and



4

--------------------------------------------------------------------------------





the Letter Agreement will supersede and preempt all prior oral or written
understandings and agreements with respect to the subject matter hereof and
thereof between me and Avantor and its affiliates (including without limitation,
Avantor, Inc. and VWR Corporation and their respective affiliates).
[Signature page follows]


5

--------------------------------------------------------------------------------






WITNESS WHEREFORE, the parties have executed this Agreement as of the 10th day
of November, 2017.
/s/ Ashish Kulkarni
 
VAIL HOLDCO CORP
Executive – Signature
 
 
By:
/s/ Joseph Braun
Ashish Kulkarni
Its:
Chief Legal Officer
Executive – Print Name
 





--------------------------------------------------------------------------------






Annex 1 - Employee Covenants
1.Noncompetition, Nonsolicitation and Nondisparagement. You acknowledge that in
the course of your employment with Avantor or any of its Subsidiaries or
Affiliates you will become familiar with Avantor’s and its Subsidiaries’ and
Affiliates’ trade secrets and with other confidential information concerning
Avantor and such Subsidiaries and Affiliates and that your services will be of
special, unique and extraordinary value to Avantor and such Subsidiaries and
Affiliates. Therefore, you agree that:
(a)Noncompetition. During the Employment Period and for a period of twelve
months thereafter, you shall not directly or indirectly, anywhere in the world,
own, manage, control, participate in, consult with, render services for or enter
into employment with any business or organization that competes with the
business that Avantor or any of its Subsidiaries or Affiliates is engaged in at
the time of your Separation (the “Business”). Nothing herein shall prohibit you
from being a passive owner of not more than 2% of the outstanding stock of any
class of a corporation that is publicly traded, so long as you have no active
participation in the business of such corporation.
(b)Nonsolicitation. During the Employment Period and for a period of twenty-four
months thereafter, you shall not directly or indirectly (i) induce or attempt to
induce any employee of Avantor or any of its Subsidiaries or Affiliates to leave
the employ of Avantor or any such Subsidiary or Affiliate, or in any way
interfere with the relationship between Avantor or any of its Subsidiaries or
Affiliates and any employee thereof, (ii) hire any person who was an employee of
Avantor or any of its Subsidiaries or Affiliates within 180 days after a
Separation, (iii) induce or attempt to induce any customer, supplier, licensee
or other business relation of Avantor or any of its Subsidiaries or Affiliates
to cease doing business with Avantor or such Subsidiary or Affiliate or in any
way interfere with the relationship between any such customer, supplier,
licensee or business relation and Avantor or any of its Subsidiaries or
Affiliates or (iv) directly or indirectly acquire or attempt to acquire an
interest in any business relating to the Business and with which Avantor or any
of its Subsidiaries or Affiliates has entertained discussions relating to the
acquisition of such business by Avantor or any of its Subsidiaries or Affiliates
in the twelve month period immediately preceding a Separation.
(c)Nondisparagement. During the Employment Period and at any time thereafter,
you shall not disparage Avantor or any of its affiliates, or any employee,
director, shareholder or member of Avantor or its affiliates.
(d)Enforcement. If, at the time of enforcement of Section 1 or 2, a court holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum duration, scope and area
permitted by law. Because your services are unique and because you have access
to confidential information, the parties hereto agree that money damages would
be an inadequate remedy for any breach of this Annex 1. Therefore, in the event
a breach or threatened breach of this Annex 1, Avantor or any of its
Subsidiaries or Affiliates or their successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security).


1

--------------------------------------------------------------------------------





(e)Additional Acknowledgments. You acknowledge that the provisions of Sections 1
and 2 are in consideration of: (i) employment with Avantor or its Subsidiaries
or Affiliates and (ii) additional good and valuable consideration, including the
payment of salary and bonus, as set forth in this Letter Agreement. In addition,
you agree and acknowledge that the restrictions contained in Sections 1 and 2 do
not preclude you from earning a livelihood, nor do they unreasonably impose
limitations on your ability to earn a living. In addition, you acknowledge (A)
that the business of Avantor and its Subsidiaries and Affiliates will be
conducted throughout the world, (B) notwithstanding the state of incorporation
or principal office of Avantor or any of its Subsidiaries or Affiliates, or any
of their respective executives or employees (including you), it is expected that
Avantor and its Subsidiaries and Affiliates will have business activities and
have valuable business relationships within its industry throughout the world,
and (C) as part of your responsibilities, you will be traveling throughout the
world in furtherance of Avantor’s or any of its Subsidiaries’ or Affiliates’
business and relationships. You agree and acknowledge that the potential harm to
Avantor and any of its Subsidiaries and Affiliates of the non‑enforcement of
Sections 1 and 2 outweighs any potential harm to you of its enforcement by
injunction or otherwise. You acknowledge that you have carefully read this Annex
1 and have given careful consideration to the restraints imposed upon you by
this Annex 1, and are in full accord as to their necessity for the reasonable
and proper protection of confidential and proprietary information of Avantor and
any of its Subsidiaries and Affiliates now existing or to be developed in the
future. You expressly acknowledge and agree that each and every restraint
imposed by this Annex 1 is reasonable with respect to subject matter, time
period and geographical area.
2.Definitions.
“Affiliate” means, with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person.
“Board” means Avantor’s board of directors.
“Cause” means (i) the conviction of, or entry of a plea of nolo contendere with
respect to, a felony or a crime involving moral turpitude, or the commission of
fraud with respect to Avantor or any of its Subsidiaries or Affiliates or any of
their customers or suppliers, (ii) substantial and repeated failure to perform
duties as reasonably directed by the Board or a supervisor or report, after
providing you with 15 days’ prior written notice and a reasonable opportunity to
remedy such failure, (iii) gross negligence or willful misconduct with respect
to Avantor or any of its Subsidiaries or Affiliates or (iv) a material violation
of material Company rules or policies. Your cessation of employment shall not be
deemed to be for Cause unless and until, if capable of being cured, the act or
omission constituting Cause is not cured within 15 days following your receipt
of written notice regarding such act or omission.
“Change in Control” shall have the meaning ascribed to it in the Vail Holdco
Corp Equity Incentive Plan.
“Disability” shall have the meaning ascribed to it in Avantor’s long-term
disability policy.
“Employment Period” means the period during which you are employed by Avantor or
any of its Subsidiaries or Affiliates, regardless of whether such employment is
pursuant to the terms of this Letter Agreement or another agreement.


2

--------------------------------------------------------------------------------





“Good Reason” means, within the two year period following a Change in Control,
(i) a material diminution to your base salary, bonus opportunity, authority,
duties or responsibilities, (ii) Avantor fails to make any compensatory payment
to you when due, which is required to be paid to you pursuant to the Letter
Agreement, (iii) a relocation of your principal place of employment to a
location that is outside a 50 mile radius from your principal place of
employment immediately prior to a Change in Control, or (iv) any other action or
inaction by Avantor which constitutes a material breach by Avantor of the Letter
Agreement; provided that, in order for your resignation for Good Reason to be
effective, written notice of the occurrence any event that constitutes Good
Reason must be delivered by you to Avantor within 90 days after you have actual
knowledge of the occurrence of any such event and the occurrence of such event
is not cured by Avantor within thirty (30) days after the date of such written
notice by you to Avantor.
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.
“Separation” means you ceasing to be employed by Avantor or any of its
Subsidiaries or Affiliates for any reason.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of Avantor.
3.Miscellaneous.
(a)Applicable Law. This Annex 1 shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the Commonwealth of Pennsylvania or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the Commonwealth of
Pennsylvania.
(b)Consent to Jurisdiction. You hereby irrevocably submit to the nonexclusive
jurisdiction of the United States District Court for the Eastern District of
Pennsylvania and the state courts of the Commonwealth of Pennsylvania for the
purposes of any suit, action or other proceeding arising out of this Annex 1 or
any transaction contemplated hereby. You further


3

--------------------------------------------------------------------------------





agree that service of any process, summons, notice or document by certified or
registered mail to your address as listed above or such other address or to the
attention of such other person as you have specified by prior written notice to
Avantor shall be effective service of process in any action, suit or proceeding
in the Commonwealth of Pennsylvania with respect to any matters to which you
have submitted to jurisdiction as set forth above in the immediately preceding
sentence. You irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding arising out of this Annex 1 or the
transactions contemplated hereby in the United States District Court for the
Eastern District of Pennsylvania or the state courts of the Commonwealth of
Pennsylvania and hereby irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such action, suit or proceeding
brought in such court has been brought in an inconvenient forum.
(c)Additional Agreements. The provisions of this Annex 1 are in addition to, and
do not supersede, the provisions of the Personal Services, Confidentiality and
Inventions Agreement between you and Avantor.
(d)MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS LETTER AGREEMENT (INCLUDING AVANTOR) HEREBY
WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING
IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THIS LETTER AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR
THE RELATIONSHIPS ESTABLISHED AMONG THE PARTIES HEREUNDER.


4

--------------------------------------------------------------------------------






Annex 2 - General Release
I, Ashish Kulkarni, in consideration of and subject to the performance by VWR
International, LLC, a Delaware limited liability company (together with its
affiliates, the “Company”), of its obligations under the Employment Letter
Agreement, dated as of April 2, 2019 (the “Agreement”), do hereby release and
forever discharge as of the date hereof the Company and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of the Company and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.
1.
I understand that any payments or benefits paid or granted to me under the
“Severance/Restrictive Covenants” section of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive the payments and benefits specified in the “Severance/Restrictive
Covenants” section of the Agreement unless I execute this General Release and do
not revoke this General Release within the time period permitted hereafter or
breach this General Release. I also acknowledge and represent that I have
received all payments and benefits that I am entitled to receive (as of the date
hereof) by virtue of any employment by the Company.

2.
Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

3.
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.



1

--------------------------------------------------------------------------------





4.
I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5.
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending claim of the type described in
paragraph 2 as of the execution of this General Release.

6.
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

7.
I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
this Agreement, except to my immediate family and any tax, legal or other
counsel I have consulted regarding the meaning or effect hereof or as required
by law, and I will instruct each of the foregoing not to disclose the same to
anyone. Notwithstanding anything herein to the contrary, each of the parties
(and each affiliate and person acting on behalf of any such party) agree that
each party (and each employee, representative, and other agent of such party)
may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of this transaction contemplated in the Agreement
and all materials of any kind (including opinions or other tax analyses) that
are provided to such party or such person relating to such tax treatment and tax
structure, except to the extent necessary to comply with any applicable federal
or state securities laws. This authorization is not intended to permit
disclosure of any other information including (without limitation) (i) any
portion of any materials to the extent not related to the tax treatment or tax
structure of this transaction, (ii) the identities of participants or potential
participants in the Agreement, (iii) any financial information (except to the
extent such information is related to the tax treatment or tax structure of this
transaction), or (iv) any other term or detail not relevant to the tax treatment
or the tax structure of this transaction.

8.
Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity. Furthermore,
nothing in this Agreement shall prohibit or impede you from communicating,
cooperating or filing a complaint with any U.S. federal, state or local



2

--------------------------------------------------------------------------------





governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. You
understand and acknowledge that an individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that is made (i) in confidence to a Federal, State, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. You understand and acknowledge further that an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal; and does not disclose the trade
secret, except pursuant to court order. Except as provided in this paragraph or
under applicable law, under no circumstance are you authorized to disclose any
information covered by the Company’s attorney-client privilege or attorney work
product, or trade secrets, without prior written consent of the Company.
9.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

10.
Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
(i)
I HAVE READ IT CAREFULLY;

(ii)
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

(iii)
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(iv)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;



3

--------------------------------------------------------------------------------





(v)
I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON _______________ __, _____ TO CONSIDER IT AND
THE CHANGES MADE SINCE THE _______________ __, _____ VERSION OF THIS RELEASE ARE
NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

(vi)
THE CHANGES TO THE AGREEMENT SINCE _______________ ___, _____ EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST.

(vii)
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

(viii)
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(ix)
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF AVANTOR AND BY ME.

DATE:
April 4, 2019
 
/s/ Ashish Kulkarni
 
 
 
Ashish Kulkarni



4